Exhibit 99.1 GOLDBELT APPOINTS DAVID McNEE AS GENERAL MANAGER, OPERATIONS FOR INATA GOLD PROJECT Toronto, Ontario – (September 5, 2007) Goldbelt Resources Ltd. (TSX: GLD) is pleased to announce the appointment of David McNee as the General Manager, Operations for the development and future mine operations of Goldbelt’s Inata Gold Project based in Burkina Faso. David is a Mining Engineer with close to 20 years experience with underground and surface mining in both technical service and management roles.He has previously worked with Gold Fields of South Africa and Gold Fields Ghana as Mine Manager, Pit Superintendent, and Mining Engineer, among other positions.
